Citation Nr: 0941210	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-00 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant served from October 1958 to May 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant was afforded a hearing at the RO in March 2007.  
A transcript of the hearing is associated with the claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral lower extremity peripheral neuropathy was not 
manifest in service and is not attributable to service to 
include as due to exposure to herbicides in service.


CONCLUSION OF LAW

Bilateral lower extremity peripheral neuropathy was not 
incurred in or aggravated by service, nor can it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in May 2006.  While the letter provided adequate notice as to 
the respective responsibilities for obtaining evidence and 
with respect to how VA determines disability rating and 
effective date for an award of compensation, it did not 
provide notice of the type of evidence necessary to establish 
entitlement to service connection.  However, the appellant 
was granted notice of the latter element in a November 2006 
statement of the case.  Although the appellant received 
inadequate preadjudicatory notice, the record reflects that 
he was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  In his September 
2006 notice of disagreement and December 2006 substantive 
appeal he demonstrated that he had actual knowledge of the 
requirements for establishing service connection for a 
disability.  The Board finds no prejudice to him by reason of 
the inadequate notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Service medical records and postservice private, VA and 
military facility treatment records have been obtained.  An 
April 2009 letter from the RO informed the Veteran of the 
numerous attempts made to obtain addition medical facility 
records, and the Board finds that the RO made all reasonable 
efforts to get those records.

The Board acknowledges that the appellant has not been 
afforded a VA examination for his disability.  However, the 
Board finds that a VA examination is not necessary in order 
to decide this claim.  There are two pivotal cases which 
address the need for a VA examination, Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicates that those symptoms may be associated with his 
active military service.  

The appellant's service treatment records are negative for 
the claimed disability.  The Board finds that there is no 
credible evidence showing that the claimed disability was 
incurred in service.  His own assertions are not credible as 
discussed below.  Because some evidence of an in-service 
event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Factual Summary 

Service treatment records are devoid of any complaints, 
findings or treatment for peripheral neuropathy.  At the 
separation examination in May 1979, the feet, lower 
extremities and neurologic were reported normal.  On the 
report of medical history the Veteran denied having or having 
had foot trouble or neuritis.

Private medical records reflect that in April 2001 a history 
of bilateral distal lower extremity numbness was noted.  
Examination revealed very mild axonal peripheral neuropathy.  
The appellant reported left foot numbness in February 2002 
and occasional burning in both feet in May 2003; axonal 
peripheral neuropathy was further noted.  In November 2003 
there were no motor deficits and peripheral neuropathy was 
assessed.  Pain in the feet was reported in February 2004.  
Subsequent records through March 2006 continued the 
assessment of peripheral neuropathy.  

In August 2005 and March 2006 statements from Dr. M.A.R., it 
was noted that the appellant's sensorimotor axonal peripheral 
neuropathy had progressed in intensity of the neuropathic 
pain.  Examination revealed reduction of vibratory perception 
in the left great toe and loss of vibratory perception in the 
right great toe.  

Via various statements, including in his March 2007 hearing, 
the appellant has asserted that he first began having 
numbness in his left toe in 1980, approximately one year 
after service.  He stated that the condition progressively 
worsened and then spread to the right toe.  He reported that 
he was treated at hospitals in San Antonio, Texas, but those 
records are unavailable because the facility has since 
closed.  He noted that the peripheral neuropathy progressed 
gradually until he was finally referred to a neurologist, Dr. 
M.A.R., in 2001.  

Legal Criteria 

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection for certain chronic diseases may be 
granted if manifest to a compensable degree within one year 
following separation from service. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309 (e), Note 2.  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

The Board notes that the appellant has not asserted that his 
disability is the result of combat.  As such, the provisions 
of 38 U.S.C.A. § 1154 (West 2002) are not for application.  

Analysis 

The appellant has appealed the denial of service connection 
for bilateral lower extremity peripheral neuropathy.  After 
review of the record, the Board finds that service connection 
is not warranted.  

Initially, the Board notes that service connection is not 
warranted on a presumptive basis.  The Board notes that 
service connection may be presumed for specific residuals of 
herbicide exposure by the showing of two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, 
personnel records show that the appellant served in Vietnam 
during the Vietnam Era.  However, although the appellant is 
shown to have peripheral neuropathy, there is no showing of 
acute or subacute peripheral neuropathy as defined in the 
regulation.  As noted the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
There is no evidence of the above.  The Board notes that the 
first objective evidence of peripheral neuropathy is shown to 
be in 2001, more than 20 years after service and any exposure 
to herbicides.  The appellant's currently diagnosed 
peripheral neuropathy is not a condition subject to 
presumptive (herbicide or Agent Orange) service connection 
pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As 
such, the appellant has not been diagnosed with one of the 
specific diseases listed within 38 C.F.R. § 3.309(e), thus 
service connection on a presumptive basis is not warranted.  
Moreover, as his peripheral neuropathy was first indicated 
more than 20 years after service, there is no basis for 
service connection as an organic disease of the nervous 
system under 38 C.F.R. § 3.309(a).

The Board also finds that service connection is not warranted 
on a direct basis.  In this regard, the Board notes that the 
appellant has been diagnosed with peripheral neuropathy of 
the bilateral lower extremities.  However, the Board finds 
that the more probative evidence establishes that the 
disability is not related to service.   

Service treatment records are negative for any treatment, 
complaints or findings of peripheral neuropathy.  At 
separation, the feet, lower extremities and neurologic were 
reported normal.  The first objective evidence of peripheral 
neuropathy is shown to be in 2001, more than 20 years after 
service.  The appellant has reported that numbness in his 
left toe started a year after service, spread to the right 
foot and has continued since then.  Although the appellant 
has reported that he sought treatment at military hospitals 
in San Antonio, Texas, after service, records prior to 1997 
have not been located.  However, the Board notes that in his 
June 1979 original claim for compensation the appellant did 
not seek a claim for peripheral neuropathy nor did he amend 
his claim the next year, when he asserts that the numbness 
started.  This silence when otherwise speaking constitutes 
negative evidence.  Similarly, treatment records from the 
military medical facility in San Antonio pertaining to 
treatment for a left fifth metatarsal fracture in 1998 show 
no complaints or findings of peripheral neuropathy, including 
none regarding the big toe, the location of the early 
symptoms the appellant now claims.  Again, this negative 
evidence weighs heavily against his claim.

To the extent that the appellant attributes his current 
disability to service, the Board notes that the appellant's 
assertions of continuity are not credible.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
The Board is presented with the appellant's lay statements 
regarding onset and continuity.  However, far more probative 
is the historical record, the more than 20 year gap in time 
between separation and objective medical evidence, the normal 
separation examination and the failure to mention peripheral 
neuropathy (or numbness) during his original claim for 
compensation or on treatment records pertaining to the lower 
extremity in 1998.  

The preponderance of the evidence is against the claim for 
service connection.  In essence, the more probative evidence 
demonstrates that the appellant's bilateral lower extremity 
peripheral neuropathy is not related to service.  The Board 
concludes that the appellant's currently diagnosed peripheral 
neuropathy does not meet the criteria for presumptive service 
connection and that continuity of symptomatology is not 
established.  Accordingly, service connection is denied.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2009).


ORDER

Service connection for bilateral lower extremity peripheral 
neuropathy is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


